Citation Nr: 0124427	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the cervical spine and, if so, 
whether the reopened claim can be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
July 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

In an unappealed November 1995 decision, the RO denied the 
veteran's claim for service connection for a neck injury.  
This determination is final, and may not be reopened without 
evidence deemed to be new and material.  The current appeal 
comes before the Board from a RO rating decision of June 1999 
that again denied reopening of the claim of entitlement to 
service connection for degenerative disc disease of the 
cervical spine.

The Board notes that the veteran was afforded a hearing 
before a Hearing Officer at the RO in May 2000.  
Subsequently, in June 2001, he testified at a hearing before 
the undersigned Member of the Board, in Washington, DC.  
Transcripts of both hearings are of record.  


FINDINGS OF FACT

1. An unappealed November 1995 rating decision denied service 
connection for a neck injury.

2. The evidence added to the record since the November 1995 
rating decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for degenerative disc disease of the cervical 
spine, and is so significant as to warrant consideration 
of the merits of the claim on appeal.



CONCLUSION OF LAW

Evidence received since the November 1995 rating decision is 
new and material; the claim for service connection for 
degenerative disc disease of the cervical spine is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter-Veterans Claims Assistance Act

During the pendency of this claim and appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 114 Stat. 2096 (Nov. 9, 2000), which provides that, 
upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).  The VCAA also 
requires the Secretary to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(now codified at 38 U.S.C. § 5103A (West Supp. 2001)).

This new statute is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7(a), 114 Stat. 2096, 2099-2100; 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Secretary of Veterans Affairs has recently published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

We have carefully reviewed the veteran's claims file, to 
ascertain whether remand to the RO is necessary in order to 
assure compliance with the new legislation.  The Board 
concludes that we have sufficient evidence to grant reopening 
of this claim, but that, as will be discussed in the Remand 
section, below, additional development efforts are required 
before a final decision on the merits can be made.

II.  Reopening of Claim

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108.  See Kightly v. Brown, 6 Vet. App. 
200 (1994).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
August 1992 rating decision is a final determination and was 
the last decision to address the issue of service connection 
for disability of the knees, the evidence that is considered 
to determine whether new and material evidence has been 
received is the evidence that has been received following 
that decision.  The evidence received subsequent to that 
decision is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).  

The pertinent substantive criteria provide that service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2000).  Service 
connection may be granted for any disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

In this regard, it appears that, in October 2000, the RO 
reopened the veteran's claim and denied it on the merits, 
according to the SSOC issued at that time.  However, before 
the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 
1996).  Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  As the Federal Circuit Court stated, "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett, supra, 83 F.3d at 1383.  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 1991).

The recently enacted VCAA has expressly retained that 
reopening requirement, stating that there has been no change 
in the requirement that the Secretary may not "reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 . . . ."  VCAA § 3(a), 114 Stat. 2096, 2097-98 (now 
codified as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 
2001)).  Clearly, therefore, to whatever extent the new 
legislation has changed the approach to developing evidence 
in claims, it has not modified the longstanding requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

III.  Facts and Analysis

The RO, in a decision dated November 1995, denied the 
veteran's claim of entitlement to service connection for a 
neck injury.  The RO found at the time that there was no 
evidence that the veteran's disability occurred in or was 
caused by service.  The veteran did not appeal that decision, 
and it became final.

The evidence of record at the time of the November 1995 RO 
rating decision that denied service connection for a neck 
injury included some of the veteran's service medical 
records.  According to an October 1973 Statement of Medical 
Examination and Duty Status, on October 6, 1973, the veteran 
was injured in a bulldozer accident in Soo Do Won, Korea.  
While squatting next to the machine, the veteran was caught 
in a landslide, forced down and pinned against the bulldozer 
and covered with dirt from his mid section on down.  It was 
noted that a Staff Sergeant (SSG), A.E.D., and an unknown 
civilian used their hands to move dirt away to free the 
veteran, who was seriously injured.  The record shows that 
the veteran was taken to the 43rd Surgical Hospital and then 
evacuated to the 121st Evacuation Hospital in Yongsan. 

An April 1974 orthopedic consultation report reflects the 
veteran's complaints of right foot and low back pain.  The 
examiner noted that the veteran's history was solely based on 
the "patient's report since no records are available at this 
time."  The veteran reported that he was in bed for several 
weeks for a "cracked" spine, although the examiner speculated 
that the veteran sustained an injury to his left ilium, 
probably the spine of the left ilium, was hospitalized for 
about five weeks and then underwent physical therapy for two 
weeks.  The veteran complained of back pain after prolonged 
standing or driving or prolonged operation of a bulldozer.  
Examination of the back and pelvis revealed no pain, loss of 
range of motion, or abrasions.  X-rays of the dorsolumbar 
spine and left iliac bone revealed no new or old injuries, 
fractures, or dislocations.  There was no evidence of 
arthritis on X-ray.  The orthopedist said he was at a 
disadvantage in evaluating the veteran's history regarding 
the spine injury because of the lack of records, but that 
extensive interrogation and X-rays revealed no problem.  The 
veteran was thought to be fit, without any limited duty 
profile.

On a May 1974 report of medical examination completed for 
separation from service, the examiner noted that the veteran 
was status post "cracked" left spine, by history (considered 
"ND" -- non-disqualifying).   

On an application for compensation completed by the veteran 
at separation from service (VA Form 21-526e), in July 1974, 
he reported treatment for a broken right ankle, sprained left 
foot and cracked spine at the 121st Evacuation Hospital in 
Yong San, Korea, from October 7 to November 2, 1973.  On an 
undated Serviceman's Statement Concerning Application for 
Compensation From the Veterans Administration (DA Form 664), 
evidently completed at the same time, it was noted that 
"[h]ealth records lost 18th Repl. Station.  Full effort to 
trace records was given, but records were never found."  On 
an accident report (VA Form 21-4176), submitted in September 
1974, the veteran indicated that, on October 6, 1973, he was 
trapped in a landslide and broke his right ankle, sprained 
his left foot, and cracked his spine.  He said Dr. Fisher 
treated him at the 121st Evacuation Hospital in Yonsan, 
Korea, from October 7 to December 5, 1973, and that SSG. A.D. 
witnessed the accident.  In an October 1974 response to the 
RO's August 1974 records' request, the Office of the Adjutant 
General of the U.S. Army indicated that no additional medical 
records were on file regarding the veteran.

According to an October 1974 VA examination report, the 
veteran complained of constant spine and back pain.  X-ray of 
the lumbosacral spine was normal, and diagnoses included no 
fracture of the spine at this time.   

In another October 1974 record request, the RO noted that the 
veteran claimed injuries in a landslide incident; it 
requested that, if a line of duty decision were made, a copy 
of the proceedings be furnished.  In December 1974, the 
Department of the Army advised the RO that information was 
requested from the veteran's assigned organization; the RO 
subsequently received the available records.

A May 1975 VA examination report reflects the veteran's 
complaints of recurrent low back pain.  X-rays of his 
lumbosacral spine showed sclerosis about the facets of L-5, 
S-1 interspace.  Diagnoses included facet arthritis at L-5, 
S-1 and the examiner opined that facet arthritis could well 
have been caused by a contusing injury such as the veteran 
described.

In June 1976, the RO granted service connection and awarded a 
compensable evaluation for facet arthritis at L5, S1.

A May 1978 VA examination report indicates that the veteran 
complained of a nonradiating low back pain and occasional 
numb feeling of the left lower extremity to his ankle.  X-ray 
of his lumbosacral spine was normal.  Final diagnoses 
included facet arthritis at L-5, S-1 that caused low back 
pain, residuals of back injury.

Also of record was an August 1980 VA examination report 
regarding the veteran's service-connected right ankle 
disability, that reflects his complaints of lower back pain.

The RO also considered private medical records, dated in 1988 
and 1989, that show the veteran reinjured his low back in a 
1988 work-related accident.  Findings and diagnoses were not 
referable to neck or cervical pathology.

A March 1995 statement from D.W.W., D.C., indicates that the 
veteran had chronic lumbar disc syndrome, early arthritis and 
spinal stenosis.  

According to a June 1995 statement from M. A. C., D.C., the 
chiropractor treated the veteran since July 1992 for 
complaints of chronic recurring back and neck pain.  Cervical 
and thoracic segmental dysfunction with radiculitis was 
diagnosed.  It was noted that the veteran's condition had 
worsened as a result of his job as a heavy equipment 
operator.  

An August 1995 VA examination report reflects the veteran's 
complaints of extreme upper and lower back, shoulder, and 
spine pain.  He gave a history of injuring his neck and back 
in 1973, with worsening upper and lower back pain since that 
time.  X-rays of the cervical spine showed straightening of 
the normal lordotic curve with narrowing of C5-6, C6-C7 
intervertebral disc spaces that could be secondary to disc 
pathology at one or more of these levels.  Final diagnoses 
included residual injury of the cervical spine with 
borderline X-ray evidence of disease. 

As noted above, the November 1995 rating decision was final 
based upon the evidence then of record.  However, the claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the November 1995 decision, which was the 
final adjudication that disallowed the veteran's claim.

As noted above, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that, under the 
regulation, new evidence could be material if that evidence 
provides "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Hodge v. West, 155 F.3d at 1363.

The RO received the veteran's application to reopen his claim 
in February 1999.  The evidence added to the record since the 
November 1995 rating action that declined to grant service 
connection for degenerative disc disease of the cervical 
spine includes VA and private medical records and examination 
reports, dated from 1995 to 2000, that reflect diagnoses of 
degenerative disc disease of the cervical spine; service 
personnel and medical records; some duplicative of those 
previously received; a lay witness statement; and the 
veteran's oral testimony and written statements.

VA outpatient medical records, dated from February 1995 to 
August 1996, reflect the veteran's complaints of worsening 
neck pain.  According to a May 1995 physical therapy 
consultation report, the veteran experienced progressive and 
radiating neck pain that had been going on for years but 
became intolerable recently.  Degenerative disc disease of 
the cervical spine was noted.  A November 1995 magnetic 
resonance imaging (MRI) report shows a protruding disc at C5-
6 and C6-7 with osteoarthritic spurs impinging on the 
intervertebral foramina on the right side at C5-6.

In a December 1995 consultation report, R.E.C., D.C., noted 
the veteran's history of being of being buried in a landslide 
accident, with subsequent back injury. Diagnoses included 
post-traumatic cervical arthrosis with foraminal compression 
and concomitant nerve root irritation, C5 and C6 posterior 
and lateral disk protrusions.   

A March 1996 VA report of an MRI showed mild to moderate 
degenerative disc disease at C5-6 and C6-7.  In a September 
1996 statement, the chief of orthopedic surgery at the VA 
Medical Center in Asheville, North Carolina, said that the 
veteran was treated for a back and neck condition, described 
as fairly significant degenerative joint disease and disk 
disease of the cervical and lumbar spine with some disk 
bulging and foraminal encroachment of the cervical spine. 

In a December 1996 statement, D. W.W., D.C., said he had 
treated the veteran from July 1988 to June 1989 for lumbar 
disc syndrome, lumbar radiculitis and sciatica.  In June 
1989, the veteran had developed a rib head subluxation that 
caused right shoulder and neck pain, causing a chronic 
problem with inflammation that occasionally crossed to the 
left side.  Since June 1995, the veteran had been treated for 
these diagnoses on a transient basis.  

A February 1997 VA examination report reflects the veteran's 
complaints of low back and neck pain with headaches, 
associated with the 1973 accident in service.  Diagnoses 
included degenerative disk disease, cervical spine, by prior 
examination, and X-ray with painful motion.  The examiner 
noted that the veteran's neck symptoms occurred "quite later" 
according to history and findings, which he said would cast 
doubt that the cervical degenerative disease was directly 
attributable to service.

In June 1999, the veteran submitted copies of letters he 
wrote to his family while in service that indicated he was 
buried up to his shoulders in a landslide accident that 
injured his back, ankle, and spine.

In August 1999, the RO received a statement from SSG. A.E.D., 
who had witnessed the veteran's accident in service and 
helped extricate him.  It was noted that the veteran was 
buried to his knees and knocked down against the side of the 
bulldozer.  Further, soil covered the veteran up to his 
shoulders and he had one arm free, but the other arm was 
pinned against the bulldozer.  A.E.D. and a Korean civilian 
dug the veteran out.  A physician at the hospital told A.E.D. 
that the veteran sustained many injuries by twisting and 
straining to dig out from under several hundred pounds of 
dirt, with injured ligaments and bruised muscles in his back 
and legs.

A November 1999 administrative decision from the Social 
Security Administration (SSA) reflects that the veteran was 
found to be totally disabled from February 1995, due to 
disabilities that included chronic lower back and neck pain 
and severe migraine headaches.

In an April 2000 consultation report, Dr. R.E.C. stated that 
the veteran was last seen in December 1995, and returned for 
reevaluation.  The veteran gave a history of the incident in 
service and said he was buried in dirt from his neck to his 
feet.  The veteran reported constant neck aches.  It was the 
chiropractor's opinion that the veteran's extensive lower 
cervical degeneration was consistent with the extent of soft 
tissue injury that occurred from forced extension to the neck 
and that the veteran would not have developed residuals for 
many years after the injury.  

In September 2000, the veteran underwent a fee-based 
orthopedic examination performed by D.C.T., M.D.  The 
orthopedist examined the veteran, reviewed the claims file 
and diagnosed degenerative disk disease and spondylosis of 
the cervical spine.  In the orthopedist's opinion, the 
veteran's current neck condition was not related to the 
October 1973 injury.  The physician noted that there was no 
evidence of neck injury in the concurrent military records 
from 1973 and 1974 and no "plausible or mechanical 
rational[e] why such an incident should lead to degenerative 
disease of the neck years later."

At his June 2001 Board hearing, and in a May 2000 personal 
hearing at the RO, the veteran testified that the landslide 
in service hit his back like a big blow.  He reported neck 
pain and headaches at the time, but said he primarily had 
lower back and right ankle difficulty.  He reported increased 
neck pain in the late 1970s and 1980s that had worsened 
recently.  He denied any postservice neck injury.

The evidence received since the November 1995 decision 
consists of VA medical records and reports and the veteran's 
and his representative's statements regarding his 
degenerative disc disease of the cervical spine that, he 
contends, is related to an in-service injury.  Upon review of 
this evidence, the Board is of the view that these 
evidentiary items are new, and do bear directly on the 
question of whether the veteran's cervical spine disorder is 
service connected.  Thus, the new evidence provides a more 
complete picture of the veteran's disability and its origin 
and, thus, does bear directly and substantially upon the 
specific matter under consideration, and is so significant as 
to warrant consideration of the merits of the claim on 
appeal.  See Hodge, supra.

In view of the foregoing, the newly received evidence is new 
and material and, therefore, is sufficient to reopen the 
veteran's claim of entitlement to service connection for 
degenerative disc disease of the cervical spine.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for degenerative disc disease of the cervical 
spine is granted, and the claim is reopened.


REMAND

As discussed above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  In part because of the change 
in the law brought about by the VCAA and its implementing 
regulations, a remand is required to complete development of 
this case. 

The veteran seeks service connection for degenerative disc 
disease of the cervical spine.  In a July 1999 request, the 
veteran's representative asked the RO to make another attempt 
to locate specific service medical records pertinent to the 
veteran's claim, i.e., records from the 121st Evac. Hospital 
and the 43rd Surg. Hospital.  However, it does not appear 
that the RO requested the veteran's records from the National 
Personnel Records Center (NPRC), or responded to the 
representative's request.  As noted above, in 1974, the RO 
unsuccessfully attempted to obtain the veteran's records.  
However, the U.S. Court of Appeals for the Federal Circuit 
has ruled that a single request for pertinent service medical 
records specifically requested by a claimant, and not 
obtained by VA, amounts to procedural error.  Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).  See also Gobber v. 
Derwinski, 2 Vet.App. 470 (1992) (VA has a heightened duty to 
assist when pertinent records are in the control of the U. S. 
Government).  

In addition, at his hearing before the Board, the veteran 
reported that he received SSA disability benefits, due to 
multiple disabilities, including degenerative disc disease of 
the cervical spine.  A review of the file reveals that a copy 
of the November 1999 SSA award decision reflects that he was 
found totally disabled since February 1995, due to 
disabilities that included chronic lower back pain with 
radiculopathy, degenerative disc disease, chronic neck pain, 
and severe migraine headaches.  However, the records 
considered by SSA in reaching its determination are not of 
record.  The Court of Appeals for Veterans Claims has held 
that, where VA has notice that the appellant is receiving 
disability benefits from SSA, and the records from the agency 
may be relevant, there is a duty to acquire copies of both 
the decision granting SSA disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Further, the Court recently 
concluded, in the case of Tetro v. Gober, 14 Vet. App. 110 
(2000), that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.

In addition, the Board notes a conflict between the medical 
opinions of record which address the essential issue in this 
claim, that being whether the veteran's currently diagnosed 
degenerative disk disease of the cervical spine bears an 
etiological relationship to the in-service accident involving 
the bulldozer and the collapse of an excavation in Korea.  As 
discussed above, we have the VA examiner, in February 1997, 
opining that the delayed onset of symptoms in the neck casts 
doubt upon a direct attribution of the cervical degenerative 
disease to service.  Later, we have the veteran's 
chiropractor, Dr. R.E.C., opining, in April 2000, that the 
veteran's cervical disorder is consistent with the extent of 
soft tissue injury that would have occurred from forced 
extension of the neck in the accident in service, with 
residuals developing many years later.  Then, we have the 
orthopedic physician, Dr. D.C.T., opining, in September 2000, 
that the veteran's neck disorder is not related to the 1973 
injury, because there is neither a record of a neck injury in 
service nor a plausible/mechanical rationale to account for 
such an incident's leading to degenerative disease of the 
neck years later.

In evaluating a claim, we may consider only independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support its conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  The Court has held that 
it is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state our reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The Court has also indicated 
that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).

Here, the Board believes that the case requires the securing 
of an opinion from a qualified physician who will review all 
of the medical evidence, including the aforementioned 
opinions, and attempt to reconcile their divergent 
conclusions.

Accordingly, the Board finds that the veteran's claim should 
be REMANDED to the RO for the following actions:

1. The RO should directly request that the 
National Personnel Records Center (NPRC) 
or any other appropriate agency search 
for any additional service medical 
records, i.e., from the 121st Evacuation 
Hospital and the 43rd Surgical Hospital in 
Korea, dated in October 1973, regarding 
the veteran's treatment following the 
accident involving the bulldozer.  The RO 
should request NPRC (or any other 
appropriate organization) to state in 
writing whether it has searched all 
applicable secondary sources for such 
records.  In the event that the records 
are unavailable, this should be noted in 
writing in the claims folder. 

2. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, if any, who may 
possess additional records pertinent to 
his claim.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
indicated records and associate them with 
the claims file.

3. The RO should contact the Social Security 
Administration and request copies of all 
medical records that were considered in 
the veteran's claim for disability 
benefits (and any subsequent disability 
determination evaluations).  All records 
obtained should be associated with the 
claims file.

4. The RO should inform the veteran and his 
representative that it will again be 
considering the issue of service 
connection for degenerative disc disease 
of the cervical spine.  He and his 
representative should be asked whether 
they wish to submit additional evidence 
or argument pertaining to this matter, 
including medical evidence regarding the 
etiology of this disorder.

5. The RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6. After the above development, the RO 
should refer the case to a physician 
knowledgeable in orthopedics, to obtain 
an opinion as to the nature and etiology 
of the veteran's degenerative disc 
disease of the cervical spine.  The 
claims folder, to include this Remand, 
must be made available to the examiner 
for review in conjunction with the review 
of this case.  The reviewing physician 
should be requested to provide an opinion 
as to whether the veteran's present neck 
disability is at least as likely as not 
to have been incurred in or aggravated 
during his period of active military 
service, either immediately following his 
accident in October 1973 or by delayed 
onset.  In so doing, the examiner should 
be requested to reconcile the differences 
between the previous medical examiners' 
conclusions as to in-service etiology of 
the present neck disability.  A full, 
written discussion of the basis for the 
reviewing physician's opinion would be 
most helpful in resolving this matter.

7. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC), to contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



